—Application by the Commissioner of Labor for reconsideration of a decision in this matter dated July 7, 1988.
Application granted, without costs, decision dated July 7, 1988 rescinded, and the following decision issued upon claimant’s appeal:
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 18, 1987, which, inter alia, ruled that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause.
Further information in the record brought to the court’s attention indicates that the hearing before the Unemployment Insurance Appeal Board on November 24, 1986 involving the timeliness of claimant’s notice of appeal to the Board, which hearing was not transcribed, did not involve the merits of his appeal. The merits of the appeal were addressed in prior hearings properly conducted on notice before an Administrative Law Judge. The decision of the Board is supported by substantial evidence and therefore must be affirmed.
Decision affirmed, without costs. Kane, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.